         Case 1:18-cv-00444-RP Document 257 Filed 01/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

MWK RECRUITING, INC.                            §
                                                §
VS.                                             §           No. 1:18-cv-0444-RP
                                                §
EVAN P. JOWERS                                  §

                                            ORDER

       In response to the Court’s order of January 11, 2021, Mr. Jowers has requested to withdraw

his filing of January 5, 2021 (Dkt. 246). That request is hereby GRANTED, and the Court orders

that Dkt. 246 be withdrawn from the official docket of this case.

       SIGNED this 21st day of January, 2021.



                                           _____________________________________
                                           ANDREW W. AUSTIN
                                           UNITED STATES MAGISTRATE JUDGE
